Riddick, J'., (after stating the facts). The only question presented by this appeal is whether the “St. Francis Levee District,” or “the Board of Directors” thereof, is a “municipality,” within the meaning of the provision of our constitution which prohibits a municipality from issuing interest-bearing bonds. The provision referred to declares that “neither the state nor any city, county, town or other municipality in this state shall ever loan its credit for any purpose whatever; nor shall any county, city, town or municipality ever issue any interest-bearing evidences of indebtedness,” except to provide for the payment of existing indebtedness. Const. Ark. art. 16, § 1. Counsel for appellant contends that the board of directors of the St. Francis Levee District is a municipality, and therefore, under the language of the constitution quoted, has no power to issue interest-bearing bonds. But the well-established legal meaning of the term “municipality” is a public corporation created for governmental purposes, and having local powers of legislation and self-government, — such, for instance, as an incorporated town or city. Rapalje & Lawrence’s Law Diet.; Anderson’s Law Dict.; Century Dict.; Heller v. Stremmel, 52 Mo. 309. Now, while every municipality is a public corporation, yet every public corporation is not a municipality, for, as defined above, a municipality is not only a public corporation; it is such a corporation created for governmental purposes, and having, to a large extent, local powers of legislation and self-government. An incorporated levee district, created for the sole purpose of constructing and maintaining a levee, is, like a municipality, a public corporation; but in respect to powers of self-government and legislation it falls far short, and in that regard is clearly distinguished from a municipality, such as an incorporated town or city. These are, to a certain extent, miniature governments, having legislative, executive and judicial powers; but a levee district has few if any such powers, and is not intended to have them, being only an agency created for a special and particular purpose. The courts have often recognized the distinction between municipal corporations and these inferior corporations, such as levee districts, school districts, and the like. The distinction was pointed out by the supreme court of Missouri in State v. Leffingwell, 54 Mo. 458, where the. court said that the term “municipal corporation” included only cities, towns and other like organizations with political and legislative powers for the local government and police regulation of the inhabitants thereof. In Morrison v. Morey, 146 Mo. 543-7, the same court held that the bonds of a levee district, payable out of assessments on lands of the district benefited by the levee, were not debts of a municipality, and did not come within the meaning of a provision of the state constitution limiting municipal indebtedness. This court, in the case of Fitzgerald v. Walker, 55 Ark. 148, had before it for consideration the question whether an improvement district in a city was a municipality, or the agent of one, and held that it was neither. Speaking in that case of the same section of the constitution we have now under consideration, the court said that the term “municipality,” as used in the constitution, meant a city or municipal corporation, and that, although the improvement district might be organized for a limited municipal purpose, yet it was not a municipal corporation. “It exercises,” said the court, “no legislative powers, and lacks many other essential characteristics of a corporation created for the government of a city or town.” The same thing might be said of this levee district, the limited and inferior powers of which were recognized by this court in a recent case when the court spoke of it as a quasi corporation, and likened it to a school district. See Carson v. St. Francis Levee District, 59 Ark. 513. Also Dillon’s Municipal Corp. (4th Ed.), § 22; Tied. Municipal Corp. § 3. Our conclusion is that neither the “St. Francis Levee District,” nor the “Board of Directors” thereof, is a “municipality,” within the meaning of the section of our constitution heretofore quoted. As before stated, the only defense set up to this action was that the board of directors of this district was in law a munie-pality, and therefore forbidden to issue interest-bearing bonds. But we are of the opinion that the defense is not tenable, and that the legislature had the power to authorize the issuance of the bonds. The answer was therefore insufficient, and the demurrer properly sustained. Judgment affirmed.